United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1136
                                    ___________

Jose Ortez,                              *
                                         *
              Appellant,                 * On Petition for Review of
                                         * an Order of the Immigration
      v.                                 * and Naturalization Service.
                                         *
Immigration and Naturalization           * [Not To Be Published]
Service,                                 *
                                         *
              Appellee.                  *
                                    ___________

                           Submitted: October 3, 2000
                               Filed: October 16, 2000
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Ortez petitions for review of an order of the Board of Immigration Appeals
(BIA) dismissing his appeal from the denial of his second motion to reopen deportation
proceedings. We lack jurisdiction to review the arguments Ortez now makes, because
they relate to his first motion to reopen, the denial of which he did not appeal to the
BIA. See Afolayan v. INS, 219 F.3d 784, 788 (8th Cir. 2000) (no jurisdiction to
review claims that were not first raised before BIA). As to the second motion to
reopen, we conclude that the BIA did not err in affirming the Immigration Judge’s
decision that Ortez was not eligible for relief under the Nicaraguan Adjustment and
Central American Relief Act, Pub. L. No. 105-100, 111 Stat. 2160 (1997), amended
by Pub. L. No. 105-139, 111 Stat. 2644 (1997). See Feleke v. INS, 118 F.3d 594, 597-
98 (8th Cir. 1997) (standard of review).

      Accordingly, we deny the petition.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-